Case 10-07668-hb                    Doc 17          Filed 10/23/18 Entered 10/23/18 16:11:44                                      Desc Main
                                                    Document      Page 1 of 2



                                       UNITED STATES BANKRUPTCY COURT

                                             DISTRICT OF SOUTH CAROLINA


    IN RE:                                                             CASE NO: 10-07668

                                                                       CHAPTER: 7

    Amanda Brooke Simmons

    John Christopher Simmons                                               ORDER AVOIDING JUDICIAL LIEN (11
                                                                          U.S.C. § 522(F)(1)(A)) EQUITY ANALYSIS/
                                                                                   CO-OWNED PROPERTY1
                                                DEBTOR(S)


       Before the Court is the motion of the debtor to avoid the judicial lien held by the
following creditor:

    Name of          Total Equity         Debtor's              Applicable             Non-exempt         Estimated        Judicial     Judicial
    creditor and     (Value of            Equity (Total         Exemption and          Equity             judicial         lien not     lien
    description      debtor's             equity                Code Section           (Debtor's          lien             avoided      avoided
    of property      property less        multiplied by                                equity less
    securing         senior/              debtor's                                     exemption)4
    lien             unavoidable          proportional
                     liens)2              interest in
                                          property)3

    Hilco                                                       $106,750.00
    Receivables      $0.00                $0.00                                        $0.00                                $0.00        100%
                                                                SC Code §15-                              $3,571.00
    650                                                         41-30(A)(1)(a)
    Branchview
    Drive,
    Boiling
    Springs, SC
    29316




1
  This form is for use in chapter 7 and chapter 11 cases when the Court’s equity analysis for co-owned property is applicable pursuant to In re
Ware, 274 B.R. 206 (Bankr. D.S.C. 2001).
2
  Deduct any senior judicial liens for which the debtor and co-owner(s) are jointly liable here. Senior judicial liens encumbering debtor’s interest
only should be deducted from debtor’s non-exempt equity.
3
  For example, for property owned in equal shares by two individuals, multiply by ½.
4
  Deduct any senior judicial liens encumbering debtor’s interest only here. See Ware 274 B.R. at 209 (stating that under the debtor’s equity
analysis, judicial liens according to their priority remain to the extent of available non-exempt equity and the remainder of judicial liens are
avoided).




                                                                       -1-
Case 10-07668-hb        Doc 17    Filed 10/23/18 Entered 10/23/18 16:11:44            Desc Main
                                  Document      Page 2 of 2


        The Court finds that the judicial lien of the above-named creditor impairs the exemptions
to which the debtor would otherwise be entitled under 11 U.S.C. § 522(b) and Chapter 41 of
Title 15, Code of Laws of South Carolina, 1976 (as amended), and that the judicial lien should
therefore be avoided pursuant to 11 U.S.C. § 522(f)(1)(A) in the amount set forth above.

       Therefore, IT IS ORDERED that the judicial lien held by the above-named creditor is
avoided in the amount set forth above. Any judicial lien set forth above which is avoided in full
may be canceled of record at any time after thirty (30) days after a discharge in this case is
granted.

       AND IT IS SO ORDERED.




 FILED BY THE COURT
     10/23/2018




                                                     US Bankruptcy Judge
                                                     District of South Carolina



   Entered: 10/23/2018




                                               -2-
